        Case: 1:19-cv-03441 Document #: 1 Filed: 05/22/19 Page 1 of 6 PageID #:1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 HANI ALI,

      Plaintiff,

 v.
                                                           Case No. 1:19-cv-03441
 MANDARICH LAW GROUP, LLP and
 VELOCITY INVESTMENTS, LLC,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, HANI ALI, through counsel, SULAIMAN LAW GROUP, LTD.,

complaining of         Defendants,    MANDARICH          LAW     GROUP,      LLP    and    VELOCITY

INVESTMENTS, LLC (collectively “Defendants”) as follows:

                                     NATURE OF THE ACTION

        1.         This action seeks damages for Defendants’ violations of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                     JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES

        4.         HANI ALI (“Plaintiff”) is a natural person, who at all times relevant resided in this

judicial district.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).




                                                     1
      Case: 1:19-cv-03441 Document #: 1 Filed: 05/22/19 Page 2 of 6 PageID #:2



       6.      MANDARICH LAW GROUP, LLP (“Mandarich Law”) is a foreign limited

liability partnership with its principal place of business located at 420 North Wabash Avenue, Suite

400, Chicago, Illinois 60611.

       7.      Mandarich Law is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       8.      VELOCITY INVESTMENTS, LLC (“Velocity Investments”) is a foreign limited

liability company with its principal place of business located at 1800 Route 34 North, Building 4,

Suite 404A, Wall, New Jersey 07719.

       9.      Velocity Investments is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                  FACTUAL ALLEGATIONS

       10.     On February 16, 2016, Plaintiff applied for and obtained an unsecured installment

loan from WebBank.

       11.     Plaintiff defaulted on obligation to make payments on this loan – resulting in

Plaintiff’s $34,541.81 balance.

       12.     Plaintiff’s $34,541.81 balance is a “debt” as that term is as defined by 15 U.S.C. §

1692a(5).

       13.     Thereafter, Plaintiff’s $34,541.81 balance transferred from WebBank to Velocity

Investments.

       14.     As result of nonpayment, Velocity Investments referred Plaintiff’s account to

Mandarich Law for collection.

       15.     On August 17, 2018, Mandarich Law, on behalf of Velocity Investments,

commenced collection proceedings against Plaintiff in DuPage County, Illinois.

       16.     Attached to Defendants’ Complaint is an Affidavit providing:



                                                 2
Case: 1:19-cv-03441 Document #: 1 Filed: 05/22/19 Page 3 of 6 PageID #:3



       3.       The Exhibits attached to the Complaint and this Affidavit is a true
                and accurate copy, which was kept in the ordinary course of
                business and reflects Defendant’s obligation to pay the Account.

17.    The Exhibits attached, however, are blank:

Exhibit A

PROMISSORY NOTE

Borrower name: ____________________________________________________

Borrower address: ___________________________________________________

Co-Borrower name: _________________________________________________

Co-Borrower address: ________________________________________________

$ __________

__________, 20_____

For value received, I (referred to herein as “Borrower” regardless of whether
borrower is an individual or a co-borrower) promise to pay to the order of WebBank
or any subsequent holder (“you” or “Lenders”) of this Promissory Note (the
“Note”) the principal sum of __________ ($__________) Dollars with interest as
set forth below. I intend to be legally bound by this Note. I have read, understood,
and agreed to all of the terms of this Note.

Interest Rate. This note bears interest during each calendar month from the date
hereof until paid in full, at a fixed rate of __________ (%) per annum.

Interest Calculation Method. Interest is calculated daily on the basis of a 360-day
year with 12 months each of which is 30 days (or 30/360) long, regardless if a
month has more or less than 30 days. This Note shall bear interest on any overdue
installment of principal and, to the extent permitted by applicable loaw, on any
overdue installment of interest, at the interest rate as calculated above.

Payments. Principal and interest is to be paid during and throughout the period of
_________ months in the following manner:

Payments of principal and interest in the amount of __________ ($__________)
Dollars are to be made by the Borrower to the Lender commencing __________,
20_____, and on the same day of each successive month thereafter until
__________, 20_____, when the full amount of unpaid principal, together with
                                         3
       Case: 1:19-cv-03441 Document #: 1 Filed: 05/22/19 Page 4 of 6 PageID #:4



        unpaid accrued interest is due and payable. If the monthly anniversary is on the
        29th, 30th, or 31st of the month, and the following month does not have a 29th, 30th,
        or 31st day, the monthly payment will be due on the last day of the month in which
        the payment was due.

        18.     A true and correct copy of Defendants’ Complaint, Affidavit, and Exhibits is

attached hereto as Exhibit A.

                                      CLAIMS FOR RELIEF

                                             Count I:
                        Defendant’s violation(s) of 15 U.S.C. § 1692 et seq.

        19.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation of 15 U.S.C. § 1692e(10)

        20.     Section 1692e provides:

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.
                Without limiting the general application of the foregoing, the following
                conduct is a violation of this section.

                (10)     The use of any false representation or deceptive means to collect or
                         attempt to collect any debt or to obtain information concerning a
                         consumer.
        21.     Defendants violated 15 U.S.C. § 1692e(10) by falsely stating that Exhibits attached

to Defendants’ Complaint and the Affidavit reflected Plaintiff’s obligation to pay the debt; when

Defendants merely affixed blank forms – misrepresenting Velocity Investments standing to file

suit to collect this debt.

        22.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692e(10) pursuant to section

k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any debt collector




                                                  4
       Case: 1:19-cv-03441 Document #: 1 Filed: 05/22/19 Page 5 of 6 PageID #:5



who fails to comply with any provision of [the Fair Debt Collection Practices Act] with respect to

any person is liable to such person in an amount equal to the sum of -

        (1)     any actual damage sustained by such person as a result of such failure;

        (2)

                (A)     in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

        (1)     in the case of any successful action to enforce the foregoing liability, the
                costs of the action, together with reasonable attorney's fees as determined
                by the court.

        WHEREFORE, Plaintiff requests the following relief:

        A.      find that Defendant violated 15 U.S.C. § 1692e(10);

        B.      award any actual damage sustained by Plaintiff as a result of Defendant’s violation

                pursuant to 15 U.S.C. § 1692k(a)(1);

        C.      award such additional damages, as the Court may allow, but not exceeding $1,000

                pursuant to 15 U.S.C. § 1692k(a)(2)(A);

        D.      award costs of this action including expenses together with reasonable attorneys’

                fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

        E.      award such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: May 22, 2019                                           Respectfully submitted,

                                                              HANI ALI

                                                              /s/ Joseph S. Davidson


                                                  5
Case: 1:19-cv-03441 Document #: 1 Filed: 05/22/19 Page 6 of 6 PageID #:6



                                             Joseph S. Davidson
                                             Mohammed O. Badwan
                                             SULAIMAN LAW GROUP, LTD.
                                             2500 South Highland Avenue
                                             Suite 200
                                             Lombard, Illinois 60148
                                             +1 630-575-8181
                                             jdavidson@sulaimanlaw.com
                                             mbadwan@sulaimanlaw.com




                                   6
